[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion for summary judgment (#122) is denied. In determining whether the notice required by General Statutes § 8-67 "is sufficient, the court should consider the entire communication. Stovall v. Publishers Paper Co.,284 Or. 53, 584 P.2d 1375." Zullo v. Smith, 179 Conn. 596,604 (1980). In so doing the court must consider the statement of the witness accompanying the cover letter to the defendant. Cf. Barnett v. Board of Education, 232 Conn. 198, 215
(1995). As for the defendant's claim that this latter document was not "filed with the chairman or the secretary of the authority", the defendant has not sought to satisfy its burden of proof.
Dated at Bridgeport, this 18th day of November, 1996.
Bruce L. Levin Judge of the Superior Court